                                                                           Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs.                                          Case No. 3:19cr123/MCR

TROY LEE JACKSON
_________________________________________________________________

                    REPORT AND RECOMMENDATION
                     CONCERNING PLEA OF GUILTY

      The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed.

R. Crim. P., and has entered a plea of guilty to Count I of the Indictment. After

cautioning and examining the Defendant under oath concerning each of the subjects

mentioned in Rule 11, I determined that the guilty plea was knowing and voluntary,

and that the offense charged is supported by an independent basis in fact containing

each of the essential elements of such offense. I therefore recommend that the plea

of guilty be accepted and that the Defendant be adjudicated guilty and have sentence

imposed accordingly.

Dated:      March 6, 2020


                                /s/ Elizabeth M. Timothy
                                ELIZABETH M. TIMOTHY
                                CHIEF UNITED STATES MAGISTRATE JUDGE
                                                                             Page 2 of 2

                                      NOTICE

      Objections to these proposed findings and recommendations must be filed
within twenty four (24) hours after being served a copy thereof. Any different
deadline that may appear on the electronic docket is for the court=s internal use only,
and does not control. A copy of objections shall be served upon all other parties. If
a party fails to object to the magistrate judge's findings or recommendations as to any
particular claim or issue contained in a report and recommendation, that party
waives the right to challenge on appeal the district court's order based on the
unobjected-to factual and legal conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. ' 636.




Case No.: 3:19cr123/MCR
